
	

115 SRES 616 IS: Urging the Government of Kenya to respect human rights, protect democratic space for civil society, and promote transparent and accountable democratic governance. 
U.S. Senate
2018-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 616
		IN THE SENATE OF THE UNITED STATES
		
			August 23, 2018
			Mr. Booker (for himself, Mr. Flake, Mr. Durbin, and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Urging the Government of Kenya to respect human rights, protect democratic space for civil society,
			 and promote transparent and accountable democratic governance. 
	
	
 Whereas the United States has a serious interest in the democratic trajectory of Kenya, as the United States and Kenya are partners with longstanding mutual interests in East Africa and cooperate on a wide range of economic and security issues;
 Whereas unrest related to governance and ethnic tensions has periodically threatened the standing of Kenya as a stable partner in the region;
 Whereas the Department of State has identified abuses by security forces, including unlawful killings, forced disappearances, and impunity, as among the most serious human rights problems in Kenya; Whereas the 2017 Country Report on Human Rights Practices of the Department of State for Kenya noted that, according to some human rights groups, the number of extrajudicial killings by security forces was significantly underestimated due to underreporting in poor areas, and the report describes impunity as a major problem with respect to both violent abuses and police corruption;
 Whereas the tumultuous elections held in August and October 2017 were marred by serious human rights violations perpetrated by security forces, who used excessive force to break up protests and carry out house-to-house operations in opposition strongholds;
 Whereas Human Rights Watch reports that at least 67 people were shot or beaten to death by police after the August 2017 elections;
 Whereas the continued pattern of widespread sexual violence against women and girls at the time of elections and the absence of appropriate post-violence care demonstrate a failure by the authorities of Kenya to prevent, investigate, and hold perpetrators accountable for election-related gender-based violence;
 Whereas, although the September 1, 2017, decision of the Supreme Court of Kenya to nullify the results of the August 2017 election demonstrated the independence of the judiciary, a result of reforms under the new Constitution of Kenya, subsequent threats and attacks against judges, disregard by government officials for court orders, and a more recent effort by the Government of Kenya to cut the budget of the judiciary raise concerns about respect for the separation of powers in Kenya;
 Whereas, following the electoral victory of President Uhuru Kenyatta in October 2017, the Government of Kenya has targeted the media and access to information, despite numerous public promises to safeguard press freedom;
 Whereas, more recently, journalists and civil society activists have raised concerns that a new cybercrime law that criminalizes the publication of fake news may be used to stifle press freedom;
 Whereas reports of anti-riot police physically attacking journalists, senior government officials threatening journalists, and arbitrary arrests and kidnappings of journalists suggest a pattern of abuse and a closing of civic space;
 Whereas an independent, impartial media is crucial to ensure access to information for the people of Kenya as afforded by the Constitution of Kenya;
 Whereas the lack of accountability for the police of Kenya and actions to limit democratic space for civil society threaten to undermine the Constitution of Kenya and the rule of law;
 Whereas the religious, ethnic, and geographic diversity of the people of Kenya is a source of strength and economic vitality for the country;
 Whereas the courts of Kenya have made some progress in providing access to justice, as demonstrated when the High Court agreed to hear a case, brought by 3 rights groups representing the lesbian, gay, bisexual, and transgender community (in this preamble referred to as the LGBT community), to challenge parts of the penal code seen as targeting the LGBT community; and
 Whereas the Government of Kenya must continue to work towards protecting the human rights of the LGBT community in Kenya because many members of the community continue to face harassment, threats, and violence: Now, therefore, be it
		
	
 That the Senate— (1)calls upon the Government of Kenya and President Kenyatta—
 (A)to enforce the rule of law by— (i)publicly condemning all ex­tra­ju­di­cial killings and other violations per­pe­trat­ed by the security forces of Kenya;
 (ii)ensuring that extrajudicial killings and other violations are investigated and prosecuted by an independent judicial inquiry, such as the Independent Policing Oversight Authority;
 (iii)investigating the excessive use of force by the security forces; and (iv)committing to provide reparations, including adequate compensation, for victims and their families;
 (B)to secure human rights for all citizens of Kenya, including members of the lesbian, gay, bisexual, and transgender community;
 (C)to safeguard press freedom, according full respect to international law, by allowing open reporting and commentary on any issues of pressing public interest and by permitting journalists to exercise the freedom of expression as provided for in the Constitution of Kenya;
 (D)to open up civic space by allowing individuals to assemble peacefully, express their views freely, and hold opinions without interference;
 (E)to reform electoral processes and institutions, including by providing support for accountability, as part of a broader effort to address the history of election-related violence in Kenya and prevent future bloodshed;
 (F)to provide access to independent courts for citizens of Kenya who have suffered from intimidation, corruption, and violence by the security forces of Kenya and armed gangs; and
 (G)to demonstrate greater respect for the independence of the judiciary by complying with court orders and ceasing actions or statements that may be seen as seeking to intimidate judges;
 (2)urges the security forces of Kenya— (A)to show restraint and refrain from any unnecessary or excessive use of force, including intimidation, kidnapping, extrajudicial raids, confiscation, and killings;
 (B)to carry out arrests and prosecutions in full accordance with the rule of law and demonstrate transparent due process; and
 (C)to publicly acknowledge violations, conduct speedy, impartial, thorough, and transparent investigations, and hold those responsible to account as a key step toward achieving justice for victims;
 (3)calls upon the leaders and citizens of Kenya to begin a national conversation to build cohesion and address longstanding issues; and
 (4)calls upon the President, the Secretary of State, and other senior officials of the United States, as well as international partners—
 (A)to raise the issues described in this resolution with President Kenyatta and the Government of Kenya;
 (B)to continue to support civil society and the development of democratic institutions in Kenya; and (C)to identify opportunities in which resources or diplomatic engagement could contribute to moving democracy forward in Kenya.
